Per Curiam.

Upon examination of the record and the findings of the board of commissioners, we conclude that there are ample facts to justify the board’s finding that respondent violated DR 9-102(B)(3), DR 9-102(B)(l) and DR 6-101(A)(3) of the Code of Professional Responsibility.
We confirm the recommendation of the board, that respondent be permanently disbarred from the practice of law.

Judgment accordingly.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.